DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                          Status of Application 
2.     This instant Office Action is in response to Amendment filed on 3/8/2022.
3.      Claims 1-20 are numbered accordingly are allowed herein. 
4.      This Office Action is made Notice of Allowance. 

Response to Arguments
5.	Applicant’s arguments have been fully considered. However, in light of Terminal Disclaimer for U.S. Patent No. 10/420,147 and U.S. Patent No. 10/873,977 filed on 3/8/2022 that was approved, the arguments are considered moot. The application is now in condition for allowance. Therefore, a notice of allowance is issued herein.

Allowable Subject Matter
1.	Claims 1-20 are allowed herein and numbered accordingly.  
2.	As to Independent Claims 1, 11, and 20 the limitations recited in the claims along with its dependent claims are allowed because in combination with their dependent claims the closest prior arts, Ye US 2016/0234861 discloses receiving message for RA (random access) procedure for UE to perform RA procedure on SCell on unlicensed carriers (i.e. LAA cell), and determining if RA is unsuccessful, and a preamble transmission counter [Sections 0007, 0022, 0029, 0033, 0036]; the second prior art Pelletier US 2012/0300715 discloses random access [Sections 0118, 0145-0148, 0153-0154]; and third prior art Dinan US 2013/0258862 discloses that when random access is considered not successful the UE may increment the preamble transmission counter by 1 [Section 0052].
	However, Ye, Pelletier, and Dinan in combination do not render obvious in combination with other limitations in the independent claims the claim elements A method comprising: initiating, by a wireless device, a random access procedure on an unlicensed cell; performing a listen-before-talk (LBT) procedure for transmission of a preamble of the random access procedure; in response to the LBT procedure indicating an LBT success, monitoring a downlink control channel for a random access response (RAR); and in response to the LBT procedure indicating an LBT failure: not monitoring the downlink control channel for the RAR; and performing a random access resource selection procedure. 
Therefore, the prior arts on record and further search on prior arts, fail to teach, alone or in combination the above mentioned claimed features along with other limitations as recited are allowed. 
The Examiner note that the entirety of each independent claims are the subject matter that renders each of the claims allowable, not solely the emphasized portion above. The dependent claims are allowable for at least the limitations of the corresponding parent independent claim (and/or their own required limitations).
Furthermore, for claims  1-20 each meet the provisions of 35 U.S.C. 101 and relevant provisions of 35 U.S.C. 112 in the context of an allowance. Therefore, claims 1-20 are allowed (as previously addressed).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAEL M ULYSSE whose telephone number is (571)272-1228. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




March 21, 2022
/JAEL M ULYSSE/Primary Examiner, Art Unit 2477